Citation Nr: 1426506	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee.

2.  Entitlement to service connection for degenerative arthritis of the ankles, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for degenerative arthritis of the left shoulder disorder, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for degenerative arthritis of the right shoulder disorder, including as secondary to service-connected disabilities.

5.  Entitlement to an acquired psychiatric disorder, to include cyclothymic disorder, including as secondary to service-connected disabilities.

6.  Entitlement to a rating in excess of 10 percent for proximal tibial stress fractures of the left knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case is now with the St. Petersburg, Florida RO.  In July 2011 these matters were remanded by the Board for the RO to schedule the Veteran for a video conference hearing.  The hearing was held in March 2012 before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2012 the Board remanded the matters for additional development.  


In a statement received February 2008 along with her substantive appeal (VA Form 9), the Veteran raised a claim for service connection for a back disability proximately due to her service-connected proximal tibial stress fractures of the knees.  As the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for degenerative arthritis of the ankles and shoulders and cyclothymic disorder, each to include as secondary to service-connected disabilities are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, arthritis of the right knee is shown in the first postservice year.

2.  The service-connected proximal tibial stress fractures of the left knee with osteoarthritis is not manifested by flexion of the left knee limited to 30 degrees or less or extension limited to 15 degrees or more; there is no additional disability, or moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating in excess of 10 percent for proximal tibial stress fractures of the left knee with osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims file, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in June 2006 and June 2008 letters.  Moreover, in the June 2006 letter, the Veteran was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the Veteran prior to the March 2007 rating decision currently on appeal.  That VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the service connection claim for degenerative arthritis of the right knee, including as secondary to service-connected disabilities, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that the RO informed the Veteran how disability ratings and effective dates are assigned in the June 2006 notice letter.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided in a June 2008 letter.  Although the Veteran received the June 2008 notice subsequent to the March 2007 rating decision, any such defect as to the timeliness of the statutory and regulatory notice is rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d at 1333-34.

Duty to Assist

VA has obtained service and postservice treatment records and has reviewed records in Virtual VA.  However, in June 2013 it was determined that VA treatment records dated from January 2006 to July 2006 and from April 2009 to December 2010 are unavailable.  All procedures and efforts to obtain the records have been exhausted and any further attempts would be futile.  The Veteran was afforded VA examinations for her psychiatric, ankles, knees and shoulders disabilities in March 2013.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The record reflects that at the March 2012 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Moreover, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  

Service Connection

The Veteran contends that service connection is warranted for degenerative arthritis of the right knee.  She specifically asserts that she was treated for osteoarthritis of the right knee in service and therefore entitled to service connection for that disability.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities (e.g., arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (1 year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records are silent for complaints, treatment, diagnosis or radiological evidence of degenerative arthritis/osteoarthritis of the right knee.  Service treatment records do however reveal numerous complaints of right knee pain from 1997 until her medical discharge from service in 2000.  Such complaints are largely attributed to the in-service diagnosis of stress fracture of the right tibia for which the Veteran was service-connected effective the day following her discharge from service in March 2000.  However, in the interim period (between 1997 and 2000) it appears the Veteran may have injured her knee aside from the right tibia stress fracture.  For example, a February 18, 1998 service health record, notes the Veteran's complaints of right knee pain and her report of having problems with both knees since basic training.  The assessment was RPPS [retropatellar pain syndrome] with MCL [medial collateral ligament] strain.  Two days later, on February 20, 1998 the Veteran reported that she felt better but her right knee was worse.  The assessment was RPPS with MCL strain.  Moreover, in July 1998 the Veteran complained of bilateral knee pain due to a fall that occurred the past 24 hours.  Examination showed bilateral diffuse knee pain with subpatellar inflammation.  The knees were moderately tender on palpation; there was pain with valgus and varus stress and with passive motion bilaterally.  The assessment was anterior knee pain.  In a September 1999 Medical Evaluation Board examination report there were no abnormalities of the lower extremities, or other musculoskeletal on clinical evaluation.  Stress fracture of the bilateral knee was noted in the summary of the report.  The Veteran reported (in the medical history report) that her knees` were always swollen and painful and that she was taking medication for pain.  She also noted having swollen or painful joints, cramps in her legs, bone, joint or other deformity, and trick or locked knee.  

On November 1999 pre-discharge VA general medical examination, the Veteran reported a history of bilateral knee pain that began in basic training in 1997.  She stated that her knee condition started gradually and had been progressive over the years.  

In January 2000 the Veteran underwent evaluation by the Medical Evaluation Board (MEB) regarding right knee pain.  The MEB found that the Veteran's right knee disability was medically unacceptable and made a referral to the Physical Evaluation Board.  The Physical Evaluation Board found that her medical and physical impairment prevented reasonable performance of duties required by her grade and military specialty.  She was found physically unfit and separated from service.  In November 2000 the Veteran was seen at a VA primary care outpatient clinic for a follow-up with complaints of continued bilateral knee and ankle pain with stiffness and swelling especially with excessive weight-bearing and weather changes.  There were no recent injuries.  The assessment was arthralgia.  

On January 2001 VA orthopedic clinic consult report, the Veteran reported complaints of bilateral knee pain.  On x-rays of the knee joint, there appeared to be some mild narrowing of the medial compartment on the standing AP views, bilaterally (but right more than left).  The assessment was bilateral knee and ankle pain with swelling, without any traumatic event and not responding well to anti-inflammatory medications and local injections with steroids.  The medical provider noted that at this point, this does not appear to be secondary to either a traumatic event or regular osteoarthritis.  It was recommended that the Veteran be referred to rheumatology by her primary care physician for further evaluation, and possibly rule-out connective tissue disorder or autoimmune type of disorder.  

In a January 2002 private rheumatology evaluation (by Dr. Abercrombie), Dr. Abercrombie noted review of some of the Veteran's medical records, including from service and VA outpatient treatment.  She specifically noted the 2001 x-rays that show some mild narrowing of the medial compartment on the standing AP views.  She noted that after she reviewed the Veteran's "chart" extensively (in the Veteran's presence) and explained to the Veteran that there was no evidence that she has any type of connective tissue disease.

In a May 2002 VA nurse practitioner note, it was noted that the Veteran had an unscheduled visit for increased knee pain.  The assessment was knee arthralgia.  In an August 2002 VA rheumatology consult report that addressed the Veteran's complaints of chronic knee pain since 1997, her rheumatoid factor was negative.  Knee x-rays were normal.  The assessment was chronic polyarthralgia; most symptomatic areas are right knee and right ankle.

In a July 2002 private examination report (Dr. Yandell), the Veteran reported a history of unexplained arthralgia's which had been evaluated by rheumatology with no definitive diagnosis.  She was taking non-steroidals for arthritic pain.   The impressions were rheumatologic condition/arthralgias of questionable etiology.  

On September 2002 VA joints examination, the Veteran reported a history of knee pain dating back to 1997.  The diagnosis was chronic pain syndrome with multiple joint pain, no joint pathology found.  October 2002 bone scan of the whole body shows findings in the left tibia that may represent remote trauma; cannot rule out degenerative/inflammatory change, although the appearance was atypical as only one side of the knee joint is involved.  At a November 2002 VA rheumatology clinic visit, the Veteran reported there was no significant change from the last visit.  She continued to have achiness in most of the joints especially with use.  She stated she was learning to deal with wrist, knee and shoulder pain.  The assessments were polyarthralgia, evidence of a mild laxity, likely arthralgia is likely secondary to that, and early bone scan changes, most likely early osteoarthritic changes.  

On June 2003 VA rheumatology clinic follow-up visit, the Veteran was seen for generalized laxity with arthralgia, early osteoarthritis of the knees with positive bone scan.  She reported having continued aching in both knees.  The assessment was chronic knee pain with early osteoarthritis as well as generalized arthralgia with generalized laxity.  The medical provider explained to the Veteran that the work-up had been negative for any inflammatory arthritis.  MRI of the right knee in July 2010 shows suggestion of low-grade patellar chondromalacia, otherwise no evidence of internal derangement.

On March 2013 VA examination of the knees, the Veteran was diagnosed with right knee sprain.  The examiner opined that the claimed right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The reason for that opinion was that the Veteran was not diagnosed with degenerative joint disease of the right knee while in service.  She was diagnosed with bilateral stress fracture of the knees while in service, and x-rays of the knees revealed no bony abnormalities.

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether degenerative arthritis of the right knee is shown on x-rays in January 2001 (within one year of the Veteran's separation from service).  X-rays of the knee joint, taken in January 2001 showed some mild narrowing of the medial compartment on the standing AP views, bilaterally (but right more than left).  The assessment was bilateral knee pain with swelling, without any traumatic event and not responding well to anti-inflammatory medications and local injections with steroids.  These findings were acknowledged by Dr. Abercrombie who noted that after she reviewed the Veteran's "chart" extensively there was no evidence that the Veteran had any type of connective tissue disease.  The Board finds that Dr. Abercrombie's findings do not necessarily contradict findings of mild knee joint narrowing on x-rays in 2001.  The Board acknowledges that the March 2013 VA examiner found it was less likely than not that degenerative arthritis of the right knee was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran was not diagnosed with degenerative joint disease of the right knee while in service, and x-rays of the knees revealed no bony abnormalities.  The Board assigns little probative weight to this opinion as the examiner had not considered the January 2001 x-ray findings of mild narrowing of the medial compartment on the standing AP views of the knees (right more than left).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for degenerative arthritis of the right knee.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

Increased Rating Claim-Proximal Tibial Stress Fractures, Left Knee

The present appeal involves the Veteran's claim that the severity of her service-connected proximal tibial stress fractures of the left knee with osteoarthritis warrants a higher disability rating, than the 10 percent currently assigned.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004) (i.e. the limitation of motion codes). 

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned. 38 C.F.R. § 4.71a Diagnostic Code 5261. 

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to the next higher (20 percent) rating for her service-connected proximal tibial stress fractures of the left knee with osteoarthritis.  The evidence shows that in May 2006 the Veteran filed a claim for degenerative arthritis of the left knee.  The RO determined that the claimed osteoarthritis was the result of the Veteran's service-connected proximal tibial stress fractures of the left knee (rated 10 percent), and combined the disabilities and rated them together.  In making that determination, the RO relied on VA treatment records to include a November 2002 rheumatology report that an assessment of early bone scan changes was most likely early osteoarthritic changes; and a June 2003 diagnosis of chronic knee pain with early osteoarthritis and generalized arthralgia and laxity.  Based on evidence in the record that showed she had full range of motion of the knees with pain (aching), the RO did not increase the rating, but continued the 10 percent rating for proximal tibial stress fracture of the left knee with osteoarthritis.

The Veteran's service-connected proximal tibial stress fractures of the left knee with osteoarthritis are currently rated under Diagnostic Codes 5299-5260 (limitation of leg flexion).  It was formerly (prior to the March 2007 rating decision) rated under Diagnostic Codes 5299-5257 (recurrent subluxation or lateral instability of the knee).  In order to warrant the next higher (20 percent) rating under Diagnostic Code 5260 the evidence must show left knee flexion limited to 30 degrees; in order to warrant the next higher (20 percent) under Diagnostic Code 5257 the evidence must show moderate recurrent subluxation or lateral instability.  

On December 2007 VA joints examination, the Veteran reported the history of the in-service injury to her left knee and proximal tibia that was diagnosed as a stress fracture.  She stated that she still had pain in the left knee that hurts on stairs and after prolonged sitting.  She did not have meniscal tears or ligament injuries of the left knee.  She used a brace and had steroid injections and physical therapy.  She was able to stand more than one, but less than three hours; and she was able to walk more than one-quarter mile but less than one mile.  There was no left knee deformity, instability, weakness or effusion.  Motion of one or more joints was not affected, and there was no inflammation or flare-ups of joint disease.  There was giving way and stiffness.  On physical examination, her gait was normal.  There was no evidence of abnormal weight bearing.  Left knee flexion was to 120 degrees, and extension was to 0 degrees with no additional limitation of motion on repetitive use.  Joint ankylosis was not shown.  There was tenderness, painful movement and crepitation of the left knee.  Bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, meniscus abnormality, swelling or effusion of the left knee were not shown.  The examiner noted that despite subjective complaints and limitations imposed by her left knee, she had no difficulty standing straight and achieving full extension when walking in and out of the examination room.  X-rays of the left knee were negative, there was no fracture, subluxation or other bony abnormality, and all joint spaces were well maintained.  The diagnosis was left knee patellofemoral syndrome.  The examiner noted there was no evidence of osteoarthritis or degenerative joint disease in the left knee.  It was noted that the Veteran's left knee disability impacted her occupational activities in that she lacked stamina and had difficulty sitting for long periods.  The effect of her left knee disability on activities of daily living was mild for chores, shopping and recreation; moderate for sports; severe for traveling, and none for feeding, bathing, dressing, toileting and grooming.  

In July 2010 a MRI of the left knee was conducted to address recurrent knee pain with buckling.  The MRI results suggest low-grade patellar chondromalacia, otherwise, no evidence of internal derangement.  

An August 2010 VA physical medicine and rehabilitation (PMR) reports no edema, erythema, warmth or palpable/visible masses, asymmetry, deformity or tenderness of the knees.  There was full active and passive range of motion of the knees.  Muscle stretch reflexes were +2, sensory testing was grossly intact, and motor testing was 5/5 throughout both lower extremities.  The assessment was bilateral knee pain likely due to patellofemoral dysfunction.  

On March 2013 VA examination of the knees, the Veteran reported flare-up of bilateral knee pain with prolonged standing and sitting.  She stated she received treatment from VA for increased pain and swelling with a popping feeling in both knees.  The pain was located at the medial area of both knees and increased with prolong standing.  She reported that flare-ups did not impact the function of the knee.  On physical examination, there was no locking, giving away or swelling.  There was stiffness.  Left knee flexion was to 130 degrees with painful motion beginning at that point; extension was to 0 degree with no evidence of painful motion.  There was no additional limitation of motion after repetitive use testing.  There was function impairment described as less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissue of the knee.  Muscle strength was normal.  Joint stability test showed normal results for anterior and medial-lateral instability.  There was no recurrent patellar subluxation/dislocation.  She did not use an assistive device.  She did not have any meniscal conditions or surgical procedures for a meniscal condition.  The diagnoses were tibial stress fracture and degenerative joint disease, left knee.  X-rays of the knees revealed a stable examination and no radiographic evidence of any bony or soft tissue pathology.

As noted, the Board is unable to find that a rating in excess of 10 percent or a separate rating is warranted for the service connected left knee disability.  There is no persuasive evidence that flexion has been limited to 30 degrees or less to warrant a 20 percent rating under Diagnostic Code 5260, nor is there persuasive evidence that extension has been limited to 15 degrees or more to warrant a 20 percent rating under Diagnostic Code 5261.  Further, on both December 2007 and March 2013 examinations, examiners noted no additional loss in range of motion following repetitive use testing.  Thus, a preponderance of the evidence is against entitlement to a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.

As the evidence shows the Veteran does not have limitation of motion under Diagnostic Code 5260 or 5261, there is no additional disability to warrant a separate rating for arthritis.  VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  Thus a separate rating for arthritis is not warranted.

Although the Veteran has reported giving way and stiffness of her left knee, as well as recurrent buckling, pain and swelling with a popping feeling in both knees, the medical evidence consistently shows that examiners have not found recurrent subluxation or lateral instability.  Notably, on December 2007 VA examination,  she reported she had no left knee instability, and none was found on physical examination in December 2007 or March 2013.  

Additionally, higher ratings under Codes 5256, 5258, 5259, 5262 and 5263 are not warranted as there is no evidence of ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum.  Specifically on March 2013 VA examination, the examiner noted no evidence of patellar subluxation or dislocation; nor was there any evidence of meniscal conditions or meniscal surgery.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased rating for the Veteran's left knee is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran had complained of symptomatology such as pain and giving way.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluation assigned.  Specifically, on December 2007 VA examination, she had a normal gait, and the examiner noted that despite subjective complaints and limitations imposed by her left knee, she had no difficulty standing straight and achieving full extension when walking in and out of the examination room.  On March 2013 examination, the examiner found there was function impairment described as less movement than normal and pain on movement, which is already contemplated in the 10 percent evaluation assigned.  

In evaluating the Veteran's claim for increase, the Board has specifically considered whether she is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's proximal tibial stress fractures of the left knee with osteoarthritis has never been more than 10 percent disabling during the period on appeal.  "Staged ratings" are not warranted.

In sum, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for proximal tibial stress fractures of the left knee with osteoarthritis during the appeal period.  The preponderance of the evidence is also against entitlement to separate ratings for proximal tibial stress fractures of the left knee with osteoarthritis during the appeal period.

The Board has also considered whether the Veteran's proximal tibial stress fractures of the left knee with osteoarthritis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's proximal tibial stress fractures of the left knee with osteoarthritis disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe her disability level and symptomatology and provides for more severe symptoms than shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Finally, the evidence shows the Veteran is currently employed.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for degenerative arthritis of the right knee is granted.

Entitlement to a rating in excess of 10 percent for proximal tibial stress fractures of the left knee with osteoarthritis is denied.


REMAND

Unfortunately, the Board is unable to proceed with appellate review with regard to the issues of entitlement to service connection for degenerative arthritis of the ankles, and shoulders and an acquired psychiatric disorder, to include cyclothymic disorder.  The Board notes that in a statement filed subsequent to her notice of disagreement the Veteran raised the contention of secondary service connection with regard to the issues of entitlement to service connection for degenerative arthritis of the ankles and shoulders and an acquired psychiatric disorder, to include cyclothymic disorder.  The RO properly addressed secondary service connection in the February 2008 statement of the case (SOC) as it related to these issues.  The Veteran was afforded VA examinations in March 2013, and the Disability Benefits Questionnaire (DBQ) forms completed by VA examiners are of record.  However, those examinations do not address whether degenerative arthritis of the ankles and shoulders and an acquired psychiatric disorder is secondary to the Veteran's service-connected disabilities of proximal tibial stress fractures of the knees.  The Veteran has also claimed that her acquired psychiatric disorder is secondary to her service-connected irritable bowel syndrome (IBS).  These matters are remanded to have the examiners address secondary service connection.  

The Board observes that the RO has not issued the Veteran a VCAA letter on the matters of secondary service connection for degenerative arthritis of the ankles and shoulders.  The RO issued a VCAA notice in December 2007 that addressed secondary service connection, but only as to the Veteran's acquired psychiatric disorder.  Thus, the RO should correct this due process deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure that the Veteran is furnished proper notice in accordance with the VCAA, with regard to the claims for service connection for degenerative arthritis of the ankles and shoulders on a secondary basis. 

2.  After completing the foregoing, the file should be referred to the same examiners who examined the Veteran in March 2013.  The claims file must be made available to the examiners for review.  Following a review of the relevant medical evidence in the claims file to include the service treatment records, postservice VA and private medical records and the medical history obtained from the Veteran.  

The examiner should offer a clear opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the claimed degenerative arthritis of the ankles and shoulders are proximately due to the Veteran's service-connected proximal tibial stress fractures of the knees.  

The examiner should offer a clear opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder is proximately due to the Veteran's service-connected proximal tibial stress fractures of the knees and or her service-connected IBS disability.  

All opinions expressed should be supported by a detailed rationale. 

3.  After completion of the above, and any additional development deemed necessary, the issues remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


